Name: Council Regulation (EEC) No 3208/88 of 17 October 1988 amending Regulation (EEC) No 2239/86 on a specific common measure to improve vine-growing structures in Portugal
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  agricultural structures and production
 Date Published: nan

 20 . 10 . 88 Official Journal of the European Communities No L 286/5 COUNCIL REGULATION (EEC) No 3208/88 of 17 October 1988 amending Regulation (EEC) No 2239/86 on a specific common measure to improve vine-growing structures in Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas the special nature of the problems of Portuguese agriculture has been acknowledged by the European Council ; Whereas special efforts must be made to facilitate the harmonious integration of Portuguese agriculture into the common agricultural policy, in particular by closer alignment on the requirements of the said policy and by the qualitative improvement of agricultural production ; Whereas the surplus of vine products calls for a reduction in production potential ; whereas the financial resources available to Portugal are limited and, consequently, the rate of Community co-financing should be raised to 75 % for measures to encourage definitive abandonment of certain areas under vines which, in Portugal, qualify for a rate of 70 % under Regulation (EEC) No 2239/86 (3), HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 9 (5) of Regulation (EEC) No 2239/86 is replaced by the following : 'As regards the permanent abandonment premium, the Fund, Guidance Section, shall repay 75 % of expenditure within the limits laid down in Article 6 (4) ' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 October 1988 . For the Council The President Y. POTTAKIS (') OJ No C 214, 16 . 8 . 1988 , p. 37. (2) Opinion delivered on 14 October 1988 (not yet published in the Official Journal). (3) OJ No L 196, 18 . 7. 1986, p. 1 . \